PER CURIAM:
Appellants were the plaintiffs in this medical malpractice action which stems from the hospitalization of appellant-wife for knee surgery. The first post-operative x-rays of her knee were taken six days after the surgery. Five days after the x-rays were taken, the patient was diagnosed as having a staphylococcus infection.
Appellants contend that the patient contracted the infection because the appellee-doctor did not properly cleanse the operative site of boney debris. They allege that appelleehospital did not recognize the development of the infection as promptly as it should have.
The jury returned a verdict for the defendants, which was filed. Appellants’ motion for a new trial was denied by order of April 26, 1979. This appeal, which is from that order, was filed without a final judgment having been entered in the court below. The appeal will therefore be quashed.
*187As we said in Brogley v. Chambersburg Engineering Company v. Jones & Laughlin Steel Corporation, 283 Pa.Super. 562, 424 A.2d 952 (1981).
We have repeatedly advised the profession that an order refusing a new trial is interlocutory and is unappealable. Cf. Bartkewich v. Billinger, 430 Pa. 207, 241 A.2d 916 (1968), and cases cited therein. The appeal should not be filed and may not be entertained until a final judgment is entered.
[citing Slagter v. Mix, 441 Pa. 272, 272 A.2d 885 (1971)].
Appeal quashed.